Title: James Monroe to Thomas Jefferson, 26 April 1815
From: Monroe, James
To: Jefferson, Thomas


          Dear Sir washington april 26. 1815.
          I expected to have had the pleasure of seeing you, more than a month past, and to have deliver’d to you the enclosed letters on finance in person, with a paper on the same subject, which was written in our revolution by the President, & given to me for perusal, with a request that I would forward it to you for the same purpose. The ill health of Mrs Monroe, and more recently of our daughter, have detaind me here, and will do it a week or ten days longer. Prior to their indisposition I had suffer’d much from a very severe attack of the sciatick, or rather of the prevailing epidemick which seized on the weaker parts of the system. From this, I soon recoverd, so far as to attend to business, but have not yet regaind my strength, and am affected by cold & sometimes fever on the slightest exposure. ashamd at having so long retaind your letters, and uncertain when I may be able to present them the myself, I forward them by the mail. I send also a copy of a report which I made, from the dept of war, on the causes of the differences between this govt & those of some Eastern States, relative to the power of the former over the militia. The letters of those govrs and the time & circumstances under which they were written, prove satisfactorily their object. Arrangments had been made, had the war continued, to organize a force in that quarter, which, had they succeeded, would have render’d the treasonable designs of these men abortive, of which I will give you a detail when we meet. Happily the peace has relievd the nation from all embarrassment on that, and very many other causes, that weighed heavily on the government. I hope you have considerd it, under all circumstances, an honorable one to the nation. If I can obtain a copy I will send it to you, of my report to the military committees, on the  reduction of the army necessary to accomodate it to the peace establishment. Our friends pushed it beyond the limit which I proposed. By the last, two major Genls, & 4. Brigrs are to be retaind. Brown & Jackson were supposed, by service, to have the strongest claim to the first grade, and Scott, Gaines, McComb, & Ripley, to the second. This will discharge many having claims by long, in some instances very meritorious services, as well as, by age, & poverty. Employment will be given where it can, to these officers, in other lines, but I fear many will remain distressd and discontented.
          In regard to our foreign affairs much is to be done. we have treaties with none, and not much kindness to be expected from any. The war, by the gallantry of our land & naval forces, has given us credit, and that may aid us in future arrangments, tho’ in some quarters it will produce a different effect. on these subjects we will confer more fully when we meet.
          I am dear Sir with great  respect & esteem your friend  & servantJas Monroe
        